            IN THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                     SOUTHERN DIVISION

JIMMY EDWARDS,                             Case No. 7:18-cv-169-BO
ROBERT HUNT,
DOLORES HUNT,                              Consolidated with Cases No. 7:18-
CLIFFORD MCKELLAR, JR.,                    cv-177-BO and
EMMA MCKELLAR, on behalf of                No. 7:18-cv-178-BO
themselves
and all others similarly situated,

                  Plaintiffs,

v.

CSX Transportation, Inc.,

                  Defendant.

ANTOINETTE MOORE, individually and         Case No. 7:18-cv-177-BO
on
behalf of all others similarly situated,

                  Plaintiffs,

v.

CSX Transportation, Inc.,

                  Defendant.

WEST LUMBERTON BAPTIST CHURCH,             Case No. 7:18-cv-178-BO
CURRIE CHAIN SAW, INC.,
C.J.M. VENTURES, INC.,
WILLIAM LOCKLEAR d/b/a
STRICKLAND’S BARBERSHOP,
TBL ENVIRONMENTAL LABORATORY,




       Case 7:18-cv-00169-BO Document 79 Filed 03/17/21 Page 1 of 4
INC.,
SAMMY’S AUTO SALES, INC.,
LINDA SAMPSON, and
ERIC CHAVIS,

individually and on behalf all others
similarly
situated,

                   Plaintiffs,

v.

CSX TRANSPORTATION, INC.,

                   Defendant.

               CSX TRANSPORTATION, INC.’S OPPOSITION
      TO PLAINTIFFS’ MOTION FOR REGULAR STATUS CONFERENCES




                                    1 79 Filed 03/17/21 Page 2 of 4
        Case 7:18-cv-00169-BO Document
       CSX Transportation, Inc. (“CSXT”) files this Opposition to Plaintiffs’ Motion for Entry of

Order Scheduling Regular Status Conferences (“Motion”), ECF No. 75.

       CSXT defers to the Court’s preferences in managing this litigation, and will, of course,

appear at any scheduled status conference. CSXT respectfully submits, however, that plaintiffs’

proposal of perpetual status conferences every three weeks would not serve the interests of judicial

economy and may hinder the parties’ ability to resolve disputes without Court involvement.

       This case is not of the complexity or magnitude warranting constant attention from, and

burden on, this Court. It involves just a single breach of contract claim asserted by a handful of

plaintiffs claiming to be third-party beneficiaries to a single public works contract. The parties

have so far worked together to establish a case schedule and discovery procedures without need

for Court involvement. To continuously reserve space on the Court’s calendar in the absence of

even the prospect of live controversy is unlikely to serve the interests of judicial economy. See

McHenry Software, Inc. v. ARAS 360 Techs., Inc., No. 12-CV-277, 2013 WL 12290250, at *3

(E.D.N.C. Dec. 20, 2013) (“[E]fforts to involve the Court” to resolve minor disputes “are not to

be rewarded nor encouraged.”); Attic Tent, Inc. v. Copeland, No. 06CV66-W, 2007 WL

9778155, at *1 (W.D.N.C. June 25, 2007) (same).

       Furthermore, the prospect of upcoming meetings with the Court could have the

undesirable effect of discouraging the parties from compromising or otherwise making efforts to

resolve minor disagreements in the time between conferences – as they have in fact been doing.

See Am. Humanist Ass'n v. Perry, No. 15-CT-3053, 2017 WL 11534764, at *4 (E.D.N.C. Mar.

17, 2017) (“[T]he resolution of discovery disputes without court involvement should be the rule,

not the exception.”). Should any irresolvable dispute arise, the parties are free to begin motion

practice in the manner prescribed by L.R. 7.1, as with the vast majority of actions in this District.




                                      2 79 Filed 03/17/21 Page 3 of 4
          Case 7:18-cv-00169-BO Document
       Nix v. The Chemours Company FC, LLC et al., 7:17-cv-00189-D (E.D.N.C.), cited by

plaintiffs, is one of several interrelated complex property damage and personal injury class

actions, mass actions, and single plaintiff cases filed by various public and private entities

alleging air and water contamination by a chemical manufacturing plant, and frequent status

conferences are required to maintain coordination among the many matters. Here, there is one

matter, thus nothing to coordinate.

                                          CONCLUSION

       CSXT respectfully requests that the Court deny plaintiffs’ Motion.

March 17, 2021                                 Respectfully submitted,

                                               /s/ April N. Ross
                                               April N. Ross
                                               N.C. State Bar No. 35478
                                               Scott L. Winkelman
                                               Crowell & Moring LLP
                                               1001 Pennsylvania Avenue NW
                                               Washington, D.C. 20004
                                               Telephone: (202) 624-2500
                                               Facsimile: (202) 628-5116
                                               Email: aross@crowell.com
                                               Email: swinkelman@crowell.com

                                               Counsel for CSX Transportation, Inc. by Special
                                               Appearance


                                               /s/ Henry L. Kitchin, Jr.
                                               Henry L. Kitchin, Jr.
                                               N.C. State Bar No. 23226
                                               MCGUIREWOODS LLP
                                               Post Office Box 599 (28402)
                                               Wilmington, North Carolina 28401
                                               Telephone: (910) 254-3800
                                               Facsimile: (910) 254-3900
                                               Email: hkitchin@mcguirewoods.com

                                               Counsel for CSX Transportation, Inc.




                                      3 79 Filed 03/17/21 Page 4 of 4
          Case 7:18-cv-00169-BO Document
